 

--------------------------------------------------------------------------------

Exhibit 10.2
 
 
DEFINITIVE AGREEMENT


This Definitive Agreement (“Agreement”) effective as of April 30, 2010 (the
“Effective Date”) is entered into by and between Altairnano, Inc. (“Altair”),
The Sherwin-Williams Company (“Sherwin-Williams”) and AlSher Titania LLC
(“AlSher”), (collectively, the “Parties”).


WHEREAS, Altair and Sherwin-Williams formed the limited liability company
AlSher, pursuant to that certain Limited Liability Company Agreement of AlSher
Titania LLC dated April 24, 2007 (the “LLC Agreement”), to develop and
commercialize (a) processes for the conversion of ore into titanium containing
materials, and (b) implement the Altair Hydrochloric Pigment Process (“AHPP”)
and methods of using AHPP for the cost effective production of titanium dioxide
pigment (the “Business”).


WHEREAS, Altair owns 70% of the membership interest of AlSher and
Sherwin-Williams owns 30% of the membership interest of AlSher.


WHEREAS, Sherwin-Williams is interested in securing further financing or seeking
additional investors on behalf of AlSher to further the Business and Altair
desires withdraw as a member of AlSher.


NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the Parties hereby agree to the following.


1.           Transfer of Membership Interest.
 
a.           Transfer.  As of the Effective Date, Altair hereby withdraws as a
member of AlSher and transfers all of its membership interest in AlSher to
AlSher.  Sherwin-Williams hereby consents to such withdrawal and
transfer.  Timely after the transfer and in any event within 30 calendar days
after the transfer, Altair will deliver copies of all “Business Records” of
AlSher to Sherwin-Williams, including but not limited to all material
information reasonably related to the application and use of intellectual
property that has been and will continue to be the subject the existing
agreements between Altair, Sherwin-Williams and/or AlSher, financial statements,
tax returns, general ledgers, bank statements, accounting data, customer lists,
customer contracts and purchase orders, product and pricing information, market
studies, strategic plans, supplier and creditor information, contracts, pending
contracts, quotations, information regarding assets and liabilities, information
regarding pending or threatened litigation or any other claims that may be
asserted against AlSher, and all other business records relating to AlSher which
are in Altair’s possession.   Altair agrees to cooperate with Sherwin-Williams
in providing all Business Records that may be reasonably requested in the future
but not delivered or readily available at the closing.
 
b.           Consideration.  In addition to the mutual promises and agreements
among the Parties set forth in this Agreement:
 
(i)           to the extent that AlSher receives Payments generated from the
Business or licensing of the technology related to the Business, AlSher will pay
to Altair ***** of the net of such Payments when received from any source,
subject to a maximum of $3,000,000 (“Maximum Payment”). The term “Payments” is
defined as compensation or revenue such as, but not limited to, royalty
payments, product sales payments (net of reasonable freight, trade discounts,
distribution allowances shown on invoices, returns, taxes, duties or other
governmental charges levied on or measured by the billing amount, costs of goods
sold, which includes raw materials, production costs, all third party
distribution and third party storage related costs, technical costs, and any
freight, shipping and handling costs with delivering the product to the customer
and less discounts, rebates, returns, and all other sales adjustments, the
foregoing calculated in accordance with GAAP as applicable), licensing payments,
milestone payments or any other similar payments, less rebates, discounts,
freight, returns of products, and taxes.  “Payments” does not include proceeds
of loans, equity investments, grants or other similar receipts.
 
(ii)           Altair is hereby released from the Contribution Agreement, dated
April 24, 2007, by and between Sherwin-Williams, Altair and AlSher; and
 
(iii)           Altair is hereby released from its past, present and future
obligations under the LLC Agreement.
 
 
 
1

--------------------------------------------------------------------------------

 
 
(iv)           Notwithstanding the foregoing releases and the releases set forth
in Section 3 below, the provisions of any agreements between Altair,
Sherwin-Williams and/or AlSher regarding confidentiality, and the guaranty
thereof by Altair Nanotechnologies, Inc. are not released and shall survive and
continue in effect.
 
(c)           Representations and Warranties by Altair.  Altair represents and
warrants to Sherwin-Williams and AlSher that the statements in this Section 1(c)
are true and correct.
 
(i)           Altair has the necessary power and authority to enter into,
execute and deliver this Agreement and the other related documents and
agreements referred herein to be executed and delivered by Altair in connection
with the transactions contemplated by this Agreement, to perform its obligations
hereunder and thereunder, and to consummate the transactions contemplated hereby
and thereby.  The execution and delivery of this Agreement and related
agreements and the consummation of the transactions contemplated hereby and
thereby have been duly and validly authorized by all required action on the part
of Altair.  This Agreement and related agreements have been executed and
delivered by Altair and constitute legal and binding agreements enforceable
against Altair in accordance with their respective terms, subject, as to
enforcement of remedies, to applicable bankruptcy, reorganization, insolvency,
moratorium and similar laws affecting creditors' rights.
 
(ii)           Altair is the sole legal and beneficial owner of the membership
interest, free and clear of any and all liens, claims, restrictions and/or
encumbrances of any nature whatsoever.
 
(iii)           To the best of Altair's knowledge, the financial statements
attached as Exhibit A present fairly, in all material respects, the financial
position and operating results of AlSher at the dates and for the periods set
forth in such financial statements.
 
(iv)           To the best of Altair’s knowledge, the accounts payable and other
liabilities listed on Exhibit A-1 (“Liabilities”), and the accounts receivable
and other receivables listed on Exhibit A-2 (“Receivables”) constitute all
Liabilities and Receivables of AlSher existing as of the Effective Date.
 
(v)           Unless otherwise disclosed on Exhibit A-1, to the best of Altair’s
knowledge, there are no other claims, causes of actions, litigation, pending or
threatened, known or unknown, or the basis therefor, or any other liabilities
pertaining to AlSher existing as of the Effective Date.
 
(vi)           The Business Records constitute all the material Business Records
in Altair’s possession.


2.           Transfer and Sale of Equipment.
 
a.           Ownership of Equipment.  The Parties acknowledge and agree that the
Equipment listed on Schedule A, which includes all equipment owned by AlSher as
of April 24, 2007 and all equipment purchased thereafter by AlSher, attached
hereto is owned by AlSher free and clear of any liens, claims, or encumbrances.
 
b.           Removal of Equipment.  AlSher will remove the Equipment from
Altair’s facilities within six (6) months from the Effective Date of this
Agreement. AlSher will be responsible for all costs related to the disposal,
sale or removal of the Equipment. Sherwin-Williams shall guarantee AlSher’s
responsibility for any costs of removal of the Equipment. If AlSher fails to
timely remove the Equipment then Altair may remove and dispose of the Equipment
and shall be reimbursed for its reasonable expenses.  If AlSher fails to
reimburse Altair within 65 days from date of invoice from Altair, then Altair
may seek reimbursement from Sherwin-Williams.  Altair will provide, at no cost
to AlSher, such personnel advisory assistance as reasonably requested, to assist
AlSher in the removal of Equipment, as well as remote assistance with the
transition of administrative, financing and accounting functions to
Sherwin-Williams and AlSher so long as such does not impede Altair’s normal
business operations. Altair represents and warrants that the Equipment has been
decommissioned and decontaminated prior to the date of removal. In the event
that additional measures are required to decommission or decontaminate the
Equipment, Altair shall be responsible for all costs related to such measures.


3.           Termination of AlSher Agreements.  The Parties agree that the
following agreements between the parties are hereby terminated as of the
Effective Date: (i) Services Agreement between AlSher and Altair dated April 24,
2007; (ii) Supply Agreement between Altair and AlSher dated April 24, 2007;
(iii) Equipment Lease between AlSher and Altair dated April 24, 2007; (iv)
Altair Nanotechnology Inc.’s Guaranty dated April 24, 2007; (v) License
Agreement between Altairnano, Inc. and AlSher Titania LLC dated April 24, 2007;
and (vi) Cross-License Agreement between The Sherwin-Williams Company and
Altairnano, Inc. dated April 24, 2007.
 
 
 
2

--------------------------------------------------------------------------------

 

 
4.           Mutual Release.  In consideration of the promises and actions by
each of the Parties to this Agreement, each Party and its agents, servants,
officers, directors, employees, representatives, successors, subsidiaries,
divisions, assigns, parent corporations and affiliates hereby release and
forever discharge the other Parties and their agents, servants, officers,
directors, employees, representatives, successors, subsidiaries, divisions,
assigns, parent corporations and affiliates from any and all past, present or
future claims, causes of action, liabilities, liens and demands, known or
unknown, which such Party has, may have or claims to have against any other
Party, specifically for or in any manner growing out of or arising from any
agreements entered into by and between the Parties related to the Business, or
any other actions of the Parties related to the Business, at any time up to and
including the date of this Agreement, including, without limitation, any and all
known or unknown claims and the consequences thereof.  Notwithstanding the
foregoing, the foregoing release shall not extend to any known or unknown
claims, demands or causes of action asserted against a party by any third party
(including, without limitation, an employee of either party) for personal
injury, death or loss of or damage to property and all claims, demands, or
causes of action arising under, based on or related to environmental laws or
environmental matters.


5.           Technical Services Agreement.  The Parties hereby enter into a
Technical Services Agreement a copy of which is attached hereto as Exhibit B and
incorporated herein.


6.           License Agreement.  The Parties hereby enter into a License
Agreement, a copy of which is attached hereto as Exhibit C and incorporated
herein.


7.           Toll Manufacturing Agreement.  The Parties hereby enter into a Toll
Manufacturing Agreement, a copy of which is attached hereto as Exhibit D and
incorporated herein.


8.           Unwinding of the License Agreement.
 
a.           Milestone Payments and Additional Payments.  The License Agreement
shall terminate at midnight December 31, 2010 unless:
 
(I).  AlSher concludes financing for the construction of a small scale
demonstration plant with an estimated minimum of 2600 tons per year output
(“Small Scale Plant”) to further the Business by December 31, 2010; or
 
(II).  Prior to 5 PM Eastern Time December 31, 2010 AlSher, by written notice to
Altair, elects to extend the term of the License Agreement beyond its December
31, 2010 termination date by paying ***** in arrears per calendar quarter (any
partial quarter to be prorated) with the first such payment being receive by
Altair on or before April 1, 2011 as milestone payments (“Milestone Payments”)
which shall be applied to the Payments pursuant to Section 1. Such Milestone
Payments shall continue until the earlier of (i) written notice from AlSher to
Altair that financing has been successfully concluded for the Small Scale Plant;
(ii)  written notice on or before December 31, 2013, that the Milestone Payments
will end and, subject to (iii) below, AlSher will pay to Altair the following
amounts: ****** on January 31, 2014, ***** on January 31, 2015, and an
additional amount on January 31, 2016 such that the total of all Payments under
Sections 1.b.i. and 8 to Altair equals the Maximum Payment; (iii) written notice
from AlSher to Altair that AlSher has not been successful in securing new
investors or concluding definitive agreements for the financing of the Small
Scale Plant; or (iv) three years after the Effective Date, provided (i) or (ii)
have not occurred.  Subsections (iii) and (iv) are referred to as “Trigger
Events”. If AlSher shall fail to cure any Milestone Payment within 30 days of
receiving written notice from Altair that such payment is delinquent, then upon
the thirty-first day after such notice the License Agreement shall terminate.
Termination of the License Agreement due to such failure to pay shall also be
considered a "Trigger Event."  Milestone Payments are not recoverable by AlSher
from Altair pursuant to occurrence of any termination event.
 
b.           Cross License. Upon the occurrence of a Trigger Event, the License
Agreement attached as Exhibit C shall terminate and the Cross License attached
hereto as Exhibit E shall become effective.  Upon effectiveness of the Cross
License Agreement, no further payments shall be due to Altair pursuant to
Section 1(b) of this Agreement.
 
c.           Termination due to Bankruptcy.  If at any time during the Term, and
Event of Bankruptcy relating to AlSher occurs, and AlSher rejects this Agreement
pursuant to the bankruptcy proceedings, Altair shall have, in addition to all
other legal and equitable rights and remedies available hereunder, the option to
terminate this Agreement upon thirty (30) days written notice to AlSher.
 
 
3

--------------------------------------------------------------------------------

 
 
 
9.           Entire Agreement.  This Agreement with all Exhibits attached hereto
represents the entire understanding and agreement between the parties hereto and
supersedes any and all prior agreements, whether written or oral, that may exist
between the parties regarding same.


10.           Waiver.  Any waiver by either party of any provision or condition
of this Agreement shall not be construed or deemed to be a waiver of any other
provision or condition of this Agreement, nor a waiver of a subsequent breach of
the same provision or condition, unless such is expressed in writing and signed
by the party to be bound.


11.           Miscellaneous.  The validity, interpretation and performance of
this Agreement shall be governed and construed in accordance with the Laws of
the State of Ohio.  All paragraph headings herein are for convenience only and
are in no way to be construed as part of this Agreement or as a limitation of
Agreement or as a limitation of the scope of the particular section or paragraph
to which they refer. In this Assignment, whenever the context so requires, the
masculine gender shall include the feminine and/or neuter and the singular
number shall include the plural and conversely in each case.  In the event of a
conflict between the terms or conditions of this Agreement and those of any
other document, the terms and conditions of this Agreement shall control.


12.           Severability.  If any paragraph, subparagraph, section,
subsection, sentence or clause of this Agreement shall be adjudged illegal,
invalid or unenforceable, such illegality, invalidity or unenforceability shall
not affect the legality, validity or enforceability of the Agreement as a whole
or of any paragraph, subparagraph, section, subsection, sentence or clause
hereof not so adjudged.  The parties will endeavor to replace the invalid or
null and void provisions by those which correspond best to the intentions of the
parties hereto.


13.           Notices.  Any notice, communication or statement required or
permitted to be given hereunder shall be in writing and deemed to have been
sufficiently given when delivered in person, by registered or certified mail,
postage prepaid, return receipt requested, or by reputable overnight carrier to
the address in this Section 13.  Either party may, by notice to the other,
change the addresses and names given.
 
To Altairnano, Inc.:
204 Edison Way
   
Reno, NV  89502
   
Attn: General Counsel
   
Fax: (775) 858-3731
             
To The Sherwin-Williams Company:
101 West Prospect Avenue
   
Cleveland, Ohio 44115
   
Attn: Senior Vice President, Strategic Excellence Initiatives
   
Fax:  (216) 566-3266
       
Copy to:
101 West Prospect Avenue
   
Cleveland, Ohio 44115
 
 
Attn: General Counsel    
Fax: 216-566-1708
       
To AlSher Titania LLC:
101 West Prospect Avenue
   
Cleveland, Ohio 44115
   
Attn: Senior Vice President, Strategic Excellence Initiatives
   
Fax: (216) 566-3266
       
Copy to:
101 West Prospect Avenue
   
Cleveland, Ohio 44115
 
Attn: General Counsel
     
Fax: 216-566-1708
 


 
4

--------------------------------------------------------------------------------

 
 
 
14.  Public Announcements.


a.           Neither Party may disclose to any third party the terms and
conditions of this Agreement without the other Party's prior written consent,
except:  (i) as required by any court or governmental body in connection with
any litigation or administrative proceeding or as to disclosures required by law
or the rules of the principal stock exchange on which a Party’s or its parent
company’s stock is traded; (ii) under appropriate conditions of confidentiality,
to subcontractors, accountants, legal counsel, banks, existing or potential
investors or other financing sources and their advisors; or (iii) under
appropriate conditions of confidentiality, in connection with a merger or
acquisition or proposed merger or acquisition, or the like.  Notwithstanding the
foregoing, the disclosing Party shall notify the other Party prior to making any
disclosure of (a) any detailed terms of this Agreement (other than information
about the existence or general scope of this Agreement) or (b) any copies of
this Agreement without redacting, at a minimum, all economic terms, except as
such redaction may be limited by law or the rules of the principal stock
exchange on which a Party’s or its parent company’s stock is traded.
 
b.           All press releases or other public announcements by either Party
relating to this Agreement or the subject matter hereof shall be approved in
writing in advance by each Party, such approval not to be unreasonably withheld
or delayed; provided that this shall not restrict a Party’s obligation to comply
with applicable legal disclosure obligations.  Altair agrees that disclosure of
the economic terms of this Agreement and the License Agreement is not material
and shall not be specifically disclosed in any reports filed with the Securities
and Exchange Commission, NASDAQ, their Canadian counterparts or any similar
reporting agency.


Accepted and agreed to by the Parties as evidenced by their duly authorized
representatives’ below signatures.


Altairnano, Inc.
AlSher Titania LLC
 
By and on behalf of its below owning Members
   
Signed: /s/ Terry Copeland      
The Sherwin-Williams Company
   
Printed Name: Terry Copeland
Signed: /s/ Tom Seitz         
   
Title: President and CEO
Printed Name: Tom Seitz
     
Title:  Managing Member
   
The Sherwin-Williams Company
Altairnano, Inc.
       
Signed: /s/ Max H. Lewis         
Signed: /s/ Terry M. Copeland      
   
Printed Name: Max H. Lewis
Printed Name: Terry M. Copeland
   
Title: Vice President – Global Innovation
Title: Managing Member

 
Altair Nanotechnology Inc. solely as related Sections 3 and 4 of this Agreement.


Signed: /s/ Terry M. Copeland         


Printed Name: Terry M. Copeland


Title: President and CEO

 
 
5

--------------------------------------------------------------------------------

 
 
EXHIBIT A
FINANCIAL STATEMENTS




A-1 LIABILITIES


See following inserted page – AlSher Titania, LLC Accounting Year 2010 Period 3




A-2 RECEIVABLES


None
 
 
 

 
 
6

--------------------------------------------------------------------------------

 
 
AlSher Titania LLC
Accounting Year                                2010
Period                                3
 
 
 
 
*****
 
 
 
 
7

--------------------------------------------------------------------------------

 
EXHIBIT B
TECHNICAL SERVICES AGREEMENT
 
 
 
 
8

--------------------------------------------------------------------------------

 


EXHIBIT C
LICENSE AGREEMENT
 
 
 
9

--------------------------------------------------------------------------------

 
 


EXHIBIT D
TOLL MANUFACTURING AGREEMENT
 
 
 
 
10

--------------------------------------------------------------------------------

 


EXHIBIT E
CROSS LICENSE AGREEMENT
 
 
 
11

--------------------------------------------------------------------------------

 

